MEMORANDUM **
The Studio Transportation Drivers, Local # 399 of the International Brotherhood of Teamsters (the “Union”) appeals the district court’s order sua sponte remanding to state court a breach of contract action brought by William Rasmussen, and the district court’s denial of the Union’s motion for reconsideration of the remand order. Rasmussen originally brought the action in state court, and the Union removed the action to federal court as preempted by the Labor Management Relations Act. The district court remanded based on the Union’s failure to provide copies of all process, pleadings, and orders that were served upon each of the removing defendants, as required by 28 U.S.C. § 1446(a).
At the time of the remand, this Circuit had not yet decided whether a district court had authority to make a sua sponte remand based on a non-jurisdictional procedural defect. In our recent decision, *587Kelton Arms Condominium Owners Association, Inc. v. Homestead Insurance Co., 346 F.3d 1190, 1192-93 (9th Cir.2003), we held that a district court lacks the authority to make such a remand. Because the district court’s remand was based on a procedural defect, the district court did not have the authority to make a sua sponte remand. We therefore vacate the district court’s remand order and remand the case to the district court for further proceedings.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.